Douglas, J.,
concurring. I concur in the judgment. In doing so, I continue to subscribe to our holding in Mauzy v. Kelly Services, Inc. (1996), 75 Ohio St.3d 578, 664 N.E.2d 1272.
My concurrence herein is based specifically on the fact that the fourth prong of the test established in Barker v. Scovill, Inc. (1983), 6 Ohio St.3d 146, 6 OBR 202, 451 N.E.2d 807, is absent in this case, to wit, that plaintiffs-appellees were not replaced by a person or persons not belonging to the protected class. Plaintiffsappellees were, in fact, not replaced at all.
In concurring, I am not unmindful of the “direct evidence” standard as so well set forth in the dissent of Justice Resnick. I believe the standard, where it can be shown to exist, still lives.
F.E. Sweeney, J., concurs in the foregoing concurring opinion.